UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-02608) Exact name of registrant as specified in charter:	Putnam Money Market Fund Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant's telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	September 30, 2017 Date of reporting period:	June 30, 2017 Item 1. Schedule of Investments: Putnam Money Market Fund The fund's portfolio 6/30/17 (Unaudited) REPURCHASE AGREEMENTS (29.4%) (a) Principal amount Value Interest in $177,000,000 joint tri-party term repurchase agreement dated 6/29/17 with Citigroup Global Markets, Inc. due 7/6/17 - maturity value of $17,003,570 for an effective yield of 1.080% (collateralized by various mortgage backed securities and a U.S. Treasury bond with coupon rates ranging from 2.000% to 8.500% and due dates ranging from 12/1/18 to 6/1/51, valued at $180,540,000) $17,000,000 $17,000,000 Interest in $188,865,000 joint tri-party repurchase agreement dated 6/30/17 with Citigroup Global Markets, Inc. due 7/3/17 - maturity value of $76,006,903 for an effective yield of 1.090% (collateralized by various mortgage backed securities and U.S. Treasury notes with coupon rates ranging from 1.250% to 9.000% and due dates ranging from 5/31/18 to 4/1/47, valued at $192,642,300) 76,000,000 76,000,000 Interest in $76,000,000 tri-party repurchase agreement dated 6/30/17 with Goldman, Sachs & Co. due 7/3/17 - maturity value of $76,006,777 for an effective yield of 1.070% (collateralized by various mortgage backed securities with coupon rates ranging from 3.000% to 4.000% and due dates ranging from 9/1/28 to 8/1/44, valued at $77,520,000) 76,000,000 76,000,000 Interest in $237,209,000 joint tri-party repurchase agreement dated 6/30/17 with Merrill Lynch, Pierce, Fenner & Smith, Inc. due 7/3/17 - maturity value of $75,078,819 for an effective yield of 1.090% (collateralized by various mortgage backed securities with coupon rates ranging from 2.500% to 3.500% and due dates ranging from 2/1/30 to 5/20/47, valued at $241,953,181) 75,072,000 75,072,000 Total repurchase agreements (cost $244,072,000) CERTIFICATES OF DEPOSIT (27.6%) (a) Yield (%) Maturity date Principal amount Value Bank of America, NA FRN 1.151 8/2/17 $5,500,000 $5,501,509 Bank of America, NA FRN 1.011 9/5/17 13,250,000 13,250,000 Bank of Montreal/Chicago, IL FRN (Canada) 1.367 10/3/17 9,000,000 9,000,000 Bank of Montreal/Chicago, IL FRN (Canada) 1.339 10/17/17 4,500,000 4,500,000 Bank of Nova Scotia/Houston FRN 1.534 9/7/17 8,500,000 8,500,000 BNP Paribas SA/New York, NY (France) 1.300 10/20/17 4,150,000 4,150,000 Canadian Imperial Bank of Commerce/New York, NY FRN 1.717 2/2/18 8,500,000 8,500,000 Canadian Imperial Bank of Commerce/New York, NY FRN 1.680 8/16/17 1,800,000 1,800,889 Citibank, NA 1.260 8/21/17 9,000,000 9,000,000 Citibank, NA 1.070 7/7/17 1,750,000 1,750,025 Citibank, NA 1.042 7/21/17 5,250,000 5,250,605 Commonwealth Bank of Australia 144A FRN (Australia) 1.174 5/2/18 4,000,000 4,000,000 Cooperatieve Rabobank UA/NY (Netherlands) 1.250 9/20/17 9,000,000 9,002,842 Cooperatieve Rabobank UA/NY FRN (Netherlands) 1.698 9/11/17 4,250,000 4,253,609 Credit Suisse AG/New York, NY 1.211 8/4/17 4,162,000 4,163,459 DNB Bank ASA/New York (Norway) 1.160 7/3/17 8,000,000 8,000,000 DNB Bank ASA/New York (Norway) 1.080 7/24/17 3,750,000 3,750,303 Mitsubishi UFJ Trust & Banking Corp./NY 1.200 8/23/17 4,000,000 4,001,862 Mizuho Bank, Ltd./NY FRN 1.737 7/13/17 8,250,000 8,251,476 Nordea Bank AB/New York, NY FRN 1.723 9/6/17 1,876,000 1,877,501 Nordea Bank Finland PLC/New York 1.262 7/5/17 6,000,000 5,999,850 Royal Bank of Canada/New York, NY FRN (Canada) 1.555 10/13/17 10,000,000 10,000,000 Royal Bank of Canada/New York, NY FRN (Canada) 1.519 12/8/17 3,000,000 3,000,000 Skandinaviska Enskilda Banken AB/New York, NY FRN 1.659 8/17/17 6,250,000 6,254,154 Skandinaviska Enskilda Banken AB/New York, NY FRN 1.492 11/15/17 8,500,000 8,509,694 Sumitomo Mitsui Banking Corp./New York FRN (Japan) 1.306 11/6/17 8,500,000 8,500,000 Svenska Handelsbanken/New York, NY FRN (Sweden) 1.430 8/1/17 3,000,000 3,000,432 Svenska Handelsbanken/New York, NY FRN (Sweden) 1.422 8/15/17 7,000,000 7,002,189 Svenska Handelsbanken/New York, NY FRN (Sweden) 1.279 12/15/17 8,500,000 8,500,000 Toronto-Dominion Bank/NY (Canada) 1.050 7/17/17 8,000,000 8,000,000 Toronto-Dominion Bank/NY FRN (Canada) 1.532 3/20/18 9,000,000 9,000,000 UBS AG/Stamford, CT 1.180 8/17/17 9,000,000 9,000,000 Wells Fargo Bank, NA FRN 1.596 7/24/17 5,000,000 5,001,216 Wells Fargo Bank, NA FRN 1.505 1/9/18 9,000,000 9,006,149 Wells Fargo Bank, NA FRN 1.367 8/10/17 10,000,000 10,002,308 Total certificates of deposit (cost $229,280,072) COMMERCIAL PAPER (22.6%) (a) Yield (%) Maturity date Principal amount Value ABN AMRO Funding USA, LLC 1.082 7/18/17 $4,250,000 $4,247,833 ABN AMRO Funding USA, LLC 144A 1.201 7/10/17 2,500,000 2,499,250 Australia & New Zealand Banking Group, Ltd (Australia) 1.022 7/26/17 8,500,000 8,493,979 BPCE SA (France) 1.227 8/4/17 4,250,000 4,245,083 Canadian Imperial Holdings, Inc. 1.211 7/28/17 7,000,000 6,993,648 Chariot Funding, LLC 1.181 7/18/17 8,250,000 8,245,403 Commonwealth Bank of Australia 144A (Australia) 1.405 7/6/17 4,250,000 4,250,257 Commonwealth Bank of Australia 144A (Australia) 1.187 2/15/18 9,000,000 9,000,000 Commonwealth Bank of Australia 144A (Australia) 1.166 8/4/17 8,250,000 8,253,228 Danske Corp. 144A Ser. A (Denmark) 1.213 8/24/17 4,000,000 3,992,740 Danske Corp. 144A Ser. A (Denmark) 1.195 7/28/17 4,300,000 4,296,162 HSBC Bank PLC 144A (United Kingdom) 1.270 4/13/18 8,000,000 8,000,000 National Australia Bank, Ltd. 144A (Australia) 1.307 11/9/17 3,550,000 3,533,207 National Australia Bank, Ltd. 144A (Australia) 1.273 12/12/17 8,500,000 8,500,000 National Bank of Canada (Canada) 1.133 7/10/17 4,250,000 4,248,799 Nationwide Building Society 144A (United Kingdom) 1.154 8/2/17 4,000,000 3,995,911 Nordea Bank AB (Sweden) 1.229 9/18/17 8,250,000 8,227,822 Nordea Bank AB (Sweden) 1.052 7/25/17 1,400,000 1,399,020 Nordea Bank AB 144A (Sweden) 1.073 7/27/17 2,000,000 1,998,454 NRW.Bank 144A (Germany) 1.206 7/5/17 4,000,000 3,999,464 NRW.Bank 144A (Germany) 1.118 7/21/17 4,250,000 4,247,367 Prudential PLC (United Kingdom) 1.203 9/1/17 2,000,000 1,995,867 Simon Property Group LP 1.274 10/2/17 8,250,000 8,222,933 Skandinaviska Enskilda Banken AB (Sweden) 1.201 7/26/17 1,200,000 1,199,000 Societe Generale SA (France) 1.242 7/31/17 8,250,000 8,241,475 Svenska Handelsbanken AB (Sweden) 1.307 11/6/17 4,000,000 3,981,511 Svenska Handelsbanken AB (Sweden) 1.103 8/1/17 2,300,000 2,297,821 Swedbank AB (Sweden) 1.164 8/23/17 3,750,000 3,743,596 Swedbank AB (Sweden) 1.150 7/3/17 12,750,000 12,749,184 Toronto-Dominion Holdings USA, Inc. 144A (Canada) 1.222 8/14/17 8,095,000 8,082,929 Westpac Banking Corp. 144A (Australia) 1.354 1/8/18 7,000,000 7,000,000 Westpac Banking Corp. 144A (Australia) 1.321 11/2/17 1,500,000 1,501,238 Westpac Banking Corp. 144A (Australia) 1.167 3/2/18 5,000,000 5,000,000 Westpac Banking Corp./NY (Australia) 1.222 8/25/17 11,000,000 10,979,497 Total commercial paper (cost $187,662,678) ASSET-BACKED COMMERCIAL PAPER (15.2%) (a) Yield (%) Maturity date Principal amount Value Alpine Securitization, Ltd. (Cayman Islands) 1.274 9/22/17 $4,000,000 $3,988,288 CAFCO, LLC 1.284 9/21/17 4,000,000 3,988,338 Chariot Funding, LLC 0.961 7/6/17 8,250,000 8,248,900 Collateralized Commercial Paper II Co., LLC 1.203 7/5/17 9,000,000 8,998,800 Collateralized Commercial Paper II Co., LLC 144A 1.553 7/24/17 9,000,000 9,001,894 CRC Funding, LLC 1.285 9/28/17 4,000,000 3,987,342 Fairway Finance Co., LLC 144A (Canada) 1.123 8/2/17 12,300,000 12,287,755 Gotham Funding Corp. (Japan) 1.103 8/10/17 4,250,000 4,244,806 Liberty Street Funding, LLC (Canada) 1.346 10/23/17 2,500,000 2,489,392 Liberty Street Funding, LLC (Canada) 1.284 9/18/17 5,000,000 4,985,956 Liberty Street Funding, LLC (Canada) 1.143 7/7/17 9,000,000 8,998,290 Manhattan Asset Funding Co., LLC (Japan) 1.201 7/18/17 8,250,000 8,245,325 Old Line Funding, LLC 144A 1.225 8/15/17 8,500,000 8,487,038 Regency Markets No. 1, LLC 1.121 7/12/17 12,500,000 12,495,722 Regency Markets No. 1, LLC 144A 1.231 7/25/17 4,500,000 4,496,310 Thunder Bay Funding, LLC 144A 1.153 8/21/17 4,250,000 4,243,076 Thunder Bay Funding, LLC 144A 1.062 7/6/17 8,600,000 8,598,734 Victory Receivables Corp. (Japan) 1.211 7/17/17 4,150,000 4,147,768 Victory Receivables Corp. (Japan) 1.072 7/14/17 4,250,000 4,248,358 Total asset-backed commercial paper (cost $126,182,092) TIME DEPOSITS (5.7%) (a) Yield (%) Maturity date Principal amount Value Australia & New Zealand Banking Group, Ltd/Cayman Islands (Cayman Islands) 1.150 7/5/17 $17,000,000 $17,000,000 BNP Paribas/Cayman Islands (France) 1.150 7/3/17 8,500,000 8,500,000 Credit Agricole Corporate and Investment Bank/New York (France) 1.060 7/3/17 8,500,000 8,500,000 National Australia Bank/Cayman Islands (Cayman Islands) 1.030 7/3/17 13,000,000 13,000,000 Total time deposits (cost $47,000,000) TOTAL INVESTMENTS Total investments (cost $834,196,842) (b) Key to holding's abbreviations FRN Floating Rate Notes: the rate shown is the current interest rate or yield at the close of the reporting period Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from October 1, 2016 through June 30, 2017 (the reporting period). Within the following notes to the portfolio, references to "ASC 820" represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to "Putnam Management" represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to "OTC", if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $831,115,000. (b) The aggregate identified cost on a financial reporting and tax basis is the same. 144A after the name of an issuer represents securities exempt from registration under Rule 144A of the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. DIVERSIFICATION BY COUNTRY Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value): United States 56.6% Canada 10.1 Australia 8.5 Sweden 6.5 Cayman Islands 4.1 France 4.0 Japan 3.5 United Kingdom 1.7 Netherlands 1.6 Norway 1.4 Denmark 1.0 Germany 1.0 Total 100.0% Security valuation: Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund's assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. The valuation of the fund's portfolio instruments is determined by means of the amortized cost method (which approximates fair value) as set forth in Rule 2a-7 under the Investment Company Act of 1940. The amortized cost of an instrument is determined by valuing it at its original cost and thereafter amortizing any discount or premium from its face value at a constant rate until maturity and is generally categorized as a Level 2 security. Repurchase agreements: The fund, or any joint trading account, through its custodian, receives delivery of the underlying securities, the fair value of which at the time of purchase is required to be in an amount at least equal to the resale price, including accrued interest. Collateral for certain tri-party repurchase agreements is held at the counterparty's custodian in a segregated account for the benefit of the fund and the counterparty. Putnam Management is responsible for determining that the value of these underlying securities is at all times at least equal to the resale price, including accrued interest. In the event of default or bankruptcy by the other party to the agreement, retention of the collateral may be subject to legal proceedings. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund's investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund's net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Asset-backed commercial paper $— $126,182,092 $— Certificates of deposit — 229,280,072 — Commercial paper — 187,662,678 — Repurchase agreements — 244,072,000 — Time deposits — 47,000,000 — Totals by level $— $— During the reporting period, transfers within the fair value hierarchy, if any, did not represent, in the aggregate, more than 1% of the fund's net assets measured as of the end of the period. Transfers are accounted for using the end of period pricing valuation method. The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions, if applicable, see note "(AFF)" above, and for borrowing transactions associated with securities sold short, if applicable, see the "Short sales of securities" note above. Citigroup Global Markets, Inc. Goldman, Sachs & Co. Merrill Lynch, Pierce, Fenner & Smith, Inc. Total Assets: Repurchase agreements $93,000,000 $76,000,000 $75,072,000 $244,072,000 Total Assets $93,000,000 $76,000,000 $75,072,000 $244,072,000 Liabilities: Total Liabilities $— $— $— $— Total Financial and Derivative Net Assets $93,000,000 $76,000,000 $75,072,000 $244,072,000 Total collateral received (pledged)##† $93,000,000 $76,000,000 $75,072,000 Net amount $— $— $— † Additional collateral may be required from certain brokers based on individual agreements. ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Money Market Fund By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: August 25, 2017 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: August 25, 2017 By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Financial OfficerDate: August 25, 2017
